MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                                               FILED
regarded as precedent or cited before any                                  Mar 16 2018, 9:33 am

court except for the purpose of establishing                                   CLERK
                                                                           Indiana Supreme Court
the defense of res judicata, collateral                                       Court of Appeals
                                                                                and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Scott L. Barnhart                                        Curtis T. Hill, Jr.
Brooke Smith                                             Attorney General of Indiana
Keffer Barnhart LLP
                                                         Henry A. Flores, Jr.
Indianapolis, Indiana                                    Deputy Attorney General
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Gregory Bruce Grider, Jr.,                               March 16, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A05-1706-CR-1484
        v.                                               Appeal from the Delaware Circuit
                                                         Court
State of Indiana,                                        The Honorable Marianne L.
Appellee-Plaintiff.                                      Vorhees, Judge
                                                         Trial Court Cause No.
                                                         18C01-1607-F1-5



Pyle, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A05-1706-CR-1484 | March 16, 2018              Page 1 of 11
                                           Statement of the Case
[1]   Gregory B. Grider, Jr. (“Grider”) appeals his convictions and sentences for two

      counts of Level 1 felony attempted murder.1 On appeal, he argues that: (1) the

      State presented insufficient evidence to support his convictions; and (2) his

      sentence was inappropriate in light of the nature of his offense and his

      character. Because we conclude that there was sufficient evidence to support

      Grider’s convictions and his sentence was not inappropriate, we affirm the trial

      court’s decision.


[2]   We affirm.


                                                     Issues
                 1. Whether there was sufficient evidence to convict Grider of
                    attempted murder.

                 2. Whether Grider’s sentence was inappropriate.

                                                     Facts
[3]   On May 27, 2016, the Delaware County Sheriff’s Office received a 911 call

      reporting that a woman, Jennifer Bradford (“Bradford”), was being held

      hostage at gunpoint by her boyfriend, Grider. Dispatch warned the officers that

      Grider had three active felony arrest warrants and had previously threatened to

      “have a shootout with the police.” (Tr. Vol. 2 at 185). Several officers




      1
          IND. CODE §§ 35-42-1-1(1) and 35-41-5-1.


      Court of Appeals of Indiana | Memorandum Decision 18A05-1706-CR-1484 | March 16, 2018   Page 2 of 11
      convened to determine how to approach the situation and then proceeded to the

      reported address to do a welfare check on Bradford.


[4]   At the residence, Corporal David Lee Williams (“Corporal Williams”) and

      Deputy Anthony Johnson (“Deputy Johnson”) approached the front door while

      other officers took up posts around the home. As Corporal Williams and

      Deputy Johnson stepped onto the porch, a motion sensor caused a “chime” to

      “go off.” (Tr. Vol. 2 at 228). Deputy Johnson, who knew Grider, looked into a

      window and identified Grider sitting next to a woman on a couch. He told

      Corporal Williams that he could see Grider and then knocked on the door and

      announced, “Sheriff’s Office.” (Tr. Vol. 2 at 228). In response, Grider and the

      woman stood up and walked toward the back of the home.


[5]   Deputy Johnson then tested the door handle, discovered that it was unlocked,

      and turned to relay that information to Corporal Williams. When he turned

      back around, Grider had returned. However, Grider did not answer the door.

      He started to step backwards, so Deputy Johnson knocked on the door and

      announced his presence again, this time “a lot more forcefully.” (Tr. Vol. 2 at

      234). When Grider did not respond, the officers entered the home and yelled at

      him to show his hands. Grider stepped backwards and refused to comply.

      Instead, he “blad[ed]” his body so that his head was facing towards the officers

      and his body was turned away from them. (Tr. Vol. 3 at 74). At that point,

      Deputy Johnson heard a “distinct pop” that sounded “like a firecracker” and

      smelled gunpowder. (Tr. Vol. 2 at 244). Corporal Williams saw a muzzle flash



      Court of Appeals of Indiana | Memorandum Decision 18A05-1706-CR-1484 | March 16, 2018   Page 3 of 11
      and heard a “firecracker.” 2 (Tr. Vol. 3 at 75). He also saw Grider holding a

      gun and pointing it in the officers’ direction. There was then a “second pop,”

      and Deputy Johnson saw a muzzle flash from the area of Grider’s waistline.

      (Tr. Vol. 2 at 246). The muzzle flash was pointed in the officers’ direction.


[6]   After the second shot, Deputy Johnson shot Grider, and Grider fell to the floor.

      As Grider was lying on his left side, he continued to “actively fish[] or search[]”

      down by him stomach area with his left hand. (Tr. Vol. 2 at 249). Because

      Deputy Johnson believed that Grider was continuing to look for his gun, he

      then shot him a second time. At that point, Grider started yelling “I’m done.

      I’m done. I’m done,” and the officers were able to take him into custody. (Tr.

      Vol. 2 at 249). As they did so, Grider yelled “kill me,” “shoot me in the head,”

      and “I wish I was trying to go for my .45.” (Tr. Vol. 3 at 32, 87). The officers

      found Grider’s gun in the place where he had been lying.


[7]   On July 19, 2016, the State charged Grider with two counts of Level 1 felony

      attempted murder. At Grider’s jury trial, Corporal Williams, Deputy Johnson,

      and the other officers who had been at the scene testified to the above facts.

      Corporal Williams was asked whether he was “absolutely positive [Grider] [had

      been] firing at [him] and [Deputy] Johnson,” and Corporal Williams responded

      “Yes.” (Tr. Vol. 3 at 94).




      2
        According to Deputy Johnson, a muzzle flash is a “flash of light” that occurs when a firearm is fired and
      the powder burns. (Tr. Vol. 2 at 246).

      Court of Appeals of Indiana | Memorandum Decision 18A05-1706-CR-1484 | March 16, 2018             Page 4 of 11
[8]    In addition, Jennifer Davis (“Davis”), a home detention supervisor for the

       Delaware County Community Corrections, also testified at Grider’s trial. She

       said that, a few months prior to the events that occurred in the instant cause,

       Grider had told her that he had previously been in a shootout and that “if the

       pigs [came] for [him], they better be prepared for a shootout because [he]

       [would] kill them.” (Tr. Vol. 2 at 168). Davis said that she had asked Grider

       whether he meant “law enforcement” when he said “pig[s],” and Grider had

       responded “yea, like I said, pigs.” (Tr. Vol. 2 at 168).


[9]    At the conclusion of the trial, the jury found Grider guilty as charged.

       Subsequently, the trial court held a sentencing hearing. At the hearing, the

       State introduced Grider’s pre-sentence investigation report (“PSI”), which

       revealed that, at twenty-nine years old, Grider had an extensive criminal

       history. As a juvenile, he had been adjudicated a delinquent for committing

       offenses that would have been considered Class A misdemeanor battery

       resulting in bodily injury and Class D felony failure to return to lawful

       detention if committed by an adult. As an adult, he had been convicted of five

       misdemeanor and four felony offenses, including two convictions for Class D

       felony residential entry, one conviction for Class D felony battery resulting in

       bodily injury, and one conviction for Class D felony dealing in hashish. The

       felony battery resulting in bodily injury conviction was based on Grider’s 2011

       attack on a correctional officer while he was incarcerated.


[10]   In addition to these convictions, Grider still had three felony and four

       misdemeanor charges pending in other causes at the time of the sentencing

       Court of Appeals of Indiana | Memorandum Decision 18A05-1706-CR-1484 | March 16, 2018   Page 5 of 11
       hearing. He had escaped from a treatment facility while on release for the

       pending charges, which had resulted in the warrants that had been active for his

       arrest when he committed the instant offenses.


[11]   The PSI also noted that the “cover page” of Grider’s Facebook account had the

       word “Gunemdown” listed in parenthesis.3 (App. Vol. 3 at 99). The PSI

       documented that when asked what was meant by “Gunemdown,” Grider had

       “smiled and chuckled” and said that a friend had given him that nickname.

       (App. Vol. 3 at 99). The probation officer noted that Grider “could not explain

       . . . what he felt was funny about the nickname or why his friend [had given]

       him the nickname.” (App. Vol. 3 at 99). The State asked him about this

       nickname during the sentencing hearing, and Grider said that it was a “joke,”

       but he still could not explain why it was a joke. (Tr. Vol. 5 at 129). He said

       that the nickname came about because he “grew up with rifles and stuff at [his]

       house when [he] was a kid.” (Tr. Vol. 5 at 130).


[12]   Grider also testified at the sentencing hearing and told the court that he had

       mental illnesses and substance abuse issues and would have lasting health

       effects from the bullet wounds he had received when Deputy Johnson shot him.




       3
         Pursuant to Indiana Administrative Rule 9(G)(2)(b) and INDIANA CODE § 35-38-1-13, the PSI must be
       excluded from public access. However, in this case the information contained in the PSI is “essential to the
       resolution” of Grider's claim on appeal. Ind. Admin. Rule 9(G)(7)(a)(ii)(c). Accordingly, we have included
       confidential information in this decision only to the extent necessary to resolve the appeal.

       Court of Appeals of Indiana | Memorandum Decision 18A05-1706-CR-1484 | March 16, 2018            Page 6 of 11
[13]   At the conclusion of the hearing, the trial court sentenced Grider to forty (40)

       years executed for each attempted murder conviction, with the sentences to be

       served consecutively, for an aggregate sentence of eighty (80) years. The trial

       court gave Grider’s mental health and substance abuse issues “no weight” as

       Grider had received “numerous opportunities” to address those issues and had

       failed to do so. (Tr. Vol. 5 at 157, 158). The trial court also chose to give

       Grider’s physical injuries “no weight” as he had suffered the injuries by

       “engaging in the crimes for which he was convicted.” (Tr. 158). Grider now

       appeals.


                                                   Decision
[14]   Grider raises two arguments on appeal: (1) there was insufficient evidence to

       support his convictions; and (2) his sentence was inappropriate. We will

       address each of these arguments in turn.


       1. Sufficiency


[15]   First, Grider argues that the convictions for attempted murder should be set

       aside where the evidence was insufficient to establish that he manifested the

       specific intent to kill Corporal Williams and Deputy Johnson. Our standard of

       review for sufficiency of the evidence claims is well-settled. We consider only

       the probative evidence and reasonable inferences supporting the judgment.

       Drane v. State, 867 N.E.2d 144, 146 (Ind. 2007). We do not reweigh the

       evidence or judge witness credibility. Id. We will affirm the conviction unless

       no reasonable fact finder could find the elements of the crime proven beyond a

       Court of Appeals of Indiana | Memorandum Decision 18A05-1706-CR-1484 | March 16, 2018   Page 7 of 11
       reasonable doubt. Id. The evidence is sufficient if an inference may be

       reasonably drawn from it to support the judgment. Id. at 147.


[16]   In order to convict Grider of attempted murder, the State had to prove that he

       “engage[d] in conduct that constitute[d] a substantial step toward commission

       of,” I.C. § 35-41-5-1, “knowingly or intentionally kill[ing] another human

       being.” I.C. § 35-42-1-1(1). A conviction for attempted murder requires proof

       of a specific intent to kill. Henley v. State, 881 N.E.2d 639, 652 (Ind. 2008).

       Because intent is a mental state, intent to kill may be inferred from the

       deliberate use of a deadly weapon in a manner likely to cause death or serious

       injury. Id. Firing a gun in the direction of an individual is substantial evidence

       from which a jury may infer intent to kill. Id.


[17]   Here, Grider argues that his statement to Davis that he intended to have a

       shootout with any police that came after him was not sufficient to prove his

       intent to murder Corporal Williams and Deputy Johnson. However, we need

       not consider Grider’s statement to Davis. At Grider’s trial, Corporal Williams

       was asked whether he was “absolutely positive [Grider] [had been] firing at

       [him] and [Deputy] Johnson,” and Corporal Williams responded “Yes.” (Tr.

       Vol. 3 at 94). Further, although Deputy Johnson did not see Grider’s first shot,

       he saw Grider holding a gun and pointing it in the officers’ direction during the

       second shot. As stated above, firing a gun in the direction of an individual is

       substantial evidence from which a jury may infer intent to kill. See Henley, 881

       N.E.2d at 652. Accordingly, we conclude that there was sufficient evidence of

       Grider’s intent to support his convictions for attempted murder.

       Court of Appeals of Indiana | Memorandum Decision 18A05-1706-CR-1484 | March 16, 2018   Page 8 of 11
       2. Sentencing


[18]   Next, Grider argues that his sentence was inappropriate. Under Indiana

       Appellate Rule 7(B), we may revise a sentence if it is inappropriate in light of

       the nature of the offense and the character of the offender. The defendant has

       the burden of persuading us that his sentence is inappropriate. Childress v. State,

       848 N.E.2d 1073, 1080 (Ind. 2006). The principal role of a Rule 7(B) review is

       “to attempt to leaven the outliers, and identify some guiding principles for trial

       courts and those charged with improvement of the sentencing statutes, but not

       to achieve a perceived ‘correct’ result in each case.” Cardwell v. State, 895

       N.E.2d 1219, 1225 (Ind. 2008). Whether a sentence is inappropriate ultimately

       turns on “the culpability of the defendant, the severity of the crime, the damage

       done to others, and a myriad of other factors that come to light in a given case.”

       Id. at 1224.


[19]   When determining whether a sentence is inappropriate, we acknowledge that

       the advisory sentence “is the starting point the Legislature has selected as an

       appropriate sentence for the crime committed.” Childress, 848 N.E.2d at 1081.

       A Level 1 felony has a sentencing range of twenty (20) to forty (40) years with

       an advisory sentence of thirty (30) years. As Grider received consecutive forty-

       year sentences, his aggregate sentence was the maximum he could receive. He

       argues that such a sentence was inappropriate in light of the nature of his

       offenses and his character. We disagree.




       Court of Appeals of Indiana | Memorandum Decision 18A05-1706-CR-1484 | March 16, 2018   Page 9 of 11
[20]   With respect to the nature of Grider’s offenses, we note that Grider was a

       “fugitive” when he committed the offenses as he had escaped from a treatment

       facility after he had been granted release in three separate criminal causes so

       that he could seek treatment. (Tr. Vol. 5 at 138). As a result of his escape,

       there were three active warrants for his arrest. In order to avoid being arrested,

       Grider shot at two uniformed police officers acting in the course of their duties.

       Then, even after Deputy Johnson shot Grider, Grider continued to search on

       the floor for his gun.


[21]   Turning to Grider’s character, we note that his attempted murder convictions

       were not the only evidence of his contempt for law enforcement. In his

       conversation with his home detention supervisor, he called police officers

       “pigs” and said he would get in a “shootout with,” and kill, any “pigs” who

       came for him. (Tr. Vol. 2 at 168). He was also convicted in 2011 of Class D

       felony battery resulting in bodily injury for attacking a correctional officer while

       he was incarcerated. These actions demonstrate, as the trial court

       characterized, Grider’s “aggressive, hostile, and violent disdain for law

       enforcement officers and our criminal justice system.” (Tr. Vol. 5 at 141).


[22]   Grider also has a significant criminal history that includes four felony

       convictions and three pending felony charges. He has been given opportunities

       to rehabilitate but has failed to take advantage of those opportunities.

       Specifically, he was given release in three pending cases so that he could receive

       treatment, but he absconded from the treatment facility after four days and did



       Court of Appeals of Indiana | Memorandum Decision 18A05-1706-CR-1484 | March 16, 2018   Page 10 of 11
       not return to custody. Similarly, prior attempts at jail, electronic home

       detention, and supervised probation have not rehabilitated Grider.


[23]   In light of the above evidence regarding the nature of Grider’s offenses and his

       character, we do not find his sentence inappropriate.


[24]   Affirmed.


       Kirsch, J., and Bailey, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A05-1706-CR-1484 | March 16, 2018   Page 11 of 11